UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2076


KAREN MOORE,

                Plaintiff - Appellant,

          v.

GOOGLE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Richard M. Gergel, District
Judge. (2:13-cv-03034-RMG)


Submitted:   March 19, 2015                 Decided:   April 8, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Moore, Appellant Pro Se.    David Spence Cox, BARNWELL
WHALEY PATTERSON & HELMS, LLC, Charleston, South Carolina;
Joseph   Charles  Gratz,  DURIE TANGRI  LLP,  San  Francisco,
California, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Karen Moore appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing her

civil       complaint. ∗     We   have    reviewed   the   record   and   find    no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.              Moore v. Google, Inc., No. 2:13–cv-

03034–RMG, 2014 WL 4955264 (D.S.C. Sept. 30, 2014).                  We deny the

pending motion for stay pending appeal and for appointment of

counsel as moot.            We dispense with oral argument because the

facts       and   legal    contentions    are   adequately   presented     in    the

materials         before   this   Court   and   argument   would    not   aid    the

decisional process.

                                                                          AFFIRMED




        ∗
       We note that Moore’s notice of appeal designated not only
the district court’s final order but also two pretrial orders of
the magistrate judge. Because Moore sought review of the orders
in the district court, and the district court addressed the
issues Moore raises on appeal in its final order, we conclude
that we have jurisdiction to review those issues in this appeal.
Hoven v. Walgreen Co., 751 F.3d 778, 782 (6th Cir. 2014).



                                           2